DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-20 are pending.
Applicant’s election without traverse of Group I, claims 1-16 and 20 in the reply filed on 09/06/2022 is acknowledged.
Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/06/2022 and made final.
Claims 1-16 and 20 have been examined on their merits.

Information Disclosure Statements
The Information Disclosure Statement received on 12/06/2018 has been received and considered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 contains the trademark/trade name “Optisol”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a hypothermic corneal media and, accordingly, the identification/description is indefinite.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-6, 8-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lindstrom et al. (US 5104787 A, 1992, previously cited 03/04/2022, on IDS 12/06/2018, hereafter “Lindstrom”).
In regards to claim 1, Lindstrom teaches a defined medical solution for applications in Ophthalmology, that contains one or more cell nutrient supplements which maintains and enhances the preservation of eye tissues, including human corneal tissues at low temperatures (2° C. to 15° C) (Abstract). Lindstrom teaches that this media was developed for maintaining and enhancing quality of donor tissues and increasing the duration of storage of corneal tissue (column 2, lines 25-30). Specifically, Lindstrom teaches that corneas were placed in MEM supplemented with L-glutamine and gentamycin and warmed to 34°C (which is above ambient temperature) for two hours (Column 10, lines 49-55). Lindstrom teaches that afterwards corneal thickness were measured and corneal endothelium evaluated (Column 10, lines 55-59).
It is unclear if the supplemented MEM is the same as the hypothermic medium as taught Lindstrom (see claim 2). However, MEM is the principal component of the hypothermic medium, and Lindstrom does not indicate that it could not be used under hypothermic conditions. Furthermore, Lindstrom teaches that the commercial product Dexsol was used as a control (column 11, lines 7-8) which Applicant’s specification indicates is an example of a hypothermic corneal storage medium (p1, lines 25-33). Therefore, Lindstrom teaches that corneas could be warmed in in a hypothermic medium.
However, in the event that Lindstrom does not, a person of ordinary skill in the arts would be motivated to modify the method of Lindstrom and incubate corneal tissue in a hypothermic corneal storage medium because it would reduce the number off media used which would simplify the procedure and save time and expenses. Furthermore, because Lindstrom teaches that the hypothermic media (referred to as “defined medical solution” or “supplemented media”) can be heated above hypothermic temperatures (Column 10, lines 38-39) it could be done with predictable results and a reasonable expectation of success.
In regards to claim 2, Lindstrom teaches that prior to incubating corneas to above ambient temperature, the corneas were cooled to 4°C and stored for 12 days (Column 10, lines 50-51).
In regards to claim 3, Lindstrom teaches that prior to incubating corneas at temperatures above ambient temperatures, corneas were placed in the defined medical solution (hypothermic medium) and warmed to room temperature (ambient temperature) and corneal thickness measured with a microscope by focusing on the endothelium (Column 10, lines 27-50). Lindstrom teaches that this was followed by storing the corneas in the hypothermic medium at 4°C for 12 days (Column 10, lines 50-51), before assessing corneal quality, by incubating the corneal tissue at a temperature above ambient temperature, as above (Column 10, lines 49-59).
In regards to claims 5-6 and 11, Lindstrom teaches that corneas were warmed at 34°C for 2 hours before corneal endothelium was evaluated (p9, lines 41-43). A time of 2 hours lies within the incubation ranges as in claim 6, and a temperature of 34°C lies within the temperature ranges limited to claim 11.
In regards to values that lie within a range, MPEP 2144.05(I) states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
While Lindstrom is silent on whether the incubating the corneal tissue in the hypothermic corneal storage media to a temperature above ambient temperature for a time was sufficient to enhance endothelial cell border definition relative to that seen at ambient temperature. However, as Applicant’s disclosure that incubating corneas in hypothermic corneal storage media to a temperature above ambient temperature for 2 hours is sufficient to enhance endothelial border definition relative to that seen at ambient temperature, and since Lindstrom carries out this step, the reference method is deemed to inherently enhance endothelial cell border definition relative to that seen at ambient temperature as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims."
In regards to claim 8, Lindstrom is silent as to the temperature of room temperature (or ambient temperature). However, the specification of the instant application acknowledges at room temperature and ambient temperature refer to the same thing (p2, lines 2-3). Therefore, Lindstrom teaches that corneas were warmed above room temperature, and room temperature is the same as ambient temperature, it must necessarily overlap with the ranges as in claim 8, which Applicant indicates are ambient temperature ranges. 
In regards to claim 9-10 and 12, as above Lindstrom teaches that corneas were incubated at 34°C (Column 10, lines 49-55) which lies within the ranges indicated as being temperatures approximating body temperature or the cornea’s natural functional temperature.
In regards to claims 13 and 20, as above, Lindstrom teaches that corneas can be assessed morphologically (Column 10, lines 55-59). Additionally, Lindstrom teaches that the present invention is directed to towards materials and methods for enhancing ocular tissues, especially corneal tissues during storage and prior to transplantation (Column 2, lines 32-35). Lindstrom also teaches that the invention processes a viable cornea for transplantation (Column 8, lines 48-49) and that the corneas can be stored and transported (column 8, lines 36-37). Therefore, Lindstrom teaches a corneas can be validated for transplantation purposes based on assessed corneal tissue quality. While Lindstrom does not explicitly teach a step of transferring a validated corneal tissue, since Lindstrom teaches that the corneas are for transplantation, and can be stored and transported, a person of ordinary skill in the arts would recognize that they can be transferred as well.
In regards to claims 14 and 16, Lindstrom teaches that the hypothermic solution comprises chondroitin sulfate, a glycosaminoglycan, (Claim 2 part b) and dextran, a deturgescent agent, (claim 2 part c, which is the same as “dextran 40”).
In regards to claim 15, Lindstrom teaches that the commercial preparation, Dexsol was used as a control medium (column 10, line 37). Therefore, while Lindstrom teaches a different hypothermic medium for experimental purposes, Lindstrom teaches that Dexsol, can at least be used. Furthermore, a person of ordinary skill in the art would be motivated to modify the method of Lindstrom and used a commercial preparation such as Dexsol because, as commercial preparations, they are readily available, have batch-to-batch uniformity, and do not have to be made, which would save time and expenses. Furthermore, because these are known hypothermic media, and because Lindstrom teaches that Dexsol can be used as a control, it could be done with predictable results and a reasonable expectation of success.
Therefore, the teachings of Lindstrom render the invention unpatentable as claimed.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lindstrom as applied to claims 1-3, 5-6, 8-16, and 20 above, and further in view of Oak et al. (Investigative Ophthalmology and Visual Science, 1989, hereafter “Oak”).
In regards to claim 4, Lindstrom does not explicitly teach that after assessing corneal tissue quality above ambient temperature, then re-storing the cornea at hypothermic temperatures, and then re-assessing corneal tissue quality above ambient temperature, Lindstrom teaches that corneas stored in the hypothermic medium exhibited minimal corneal folding and swelling after rewarming to 34° C which support the use of this medium to preserve human corneas at 4° C for transplantation (column 12, lines 64-68). Therefore, the method of Lindstrom could, at least, be repeated with minimal damage to corneal tissues. 
Additionally, Oak teaches that in many eye banks, corneas are typically stored at 4°C and warmed to room temperature (Abstract, p1584). Oak continues that in some occasions it would be desirable to put corneas back into storage provided that there were no detrimental effects of the re-cooling and subsequent re-warmings (Abstract, p1584). To this end, Oak teaches that they tested the effects of repeated cooling and rewarming and that repeated warming and cooling of the cornea did not appear to be detrimental to the corneal epithelium (Abstract, p1584). Oak also specifically points out that this contradicts Rootman et al. (British Journal of Ophthalmology, 1988, included on IDS 12/06/2018, hereafter “Rootman”), who teaches repeated rewarming to 37°C and saw deleterious effects on corneal epithelium, but Oak points out that quality of the pictures as obtained by Rootman (and as Oak relates is noted by Rootman) was poor, and that the methodology used for obtaining morphometric information contained systemic and random errors and therefore unsuitable for obtaining valid qualitative information (p1587, column 1, last paragraph).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Lindstrom and re-cool and re-warm corneas because it might be useful in certain clinical settings which would maximize donated corneas. Furthermore, because Oak teaches that corneas can be re-cooled and re-warmed without detrimental effects, and Lindstrom teaches that corneas can be cooled and warmed to temperatures above ambient temperatures with minimal damage, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Lindstrom and Oak renders the invention unpatentable as claimed.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lindstrom as applied to claims 1-3, 5-6, 8-16, and 20 above, and further in view of Williams et al. (Archives of Ophthalmology, 1992, hereafter “Williams”).
In regards to claim 7, Lindstrom is silent on the type of microscope used to assess corneas.
However, Williams teaches that human corneas from donors can be assessed with specular microscopes in vitro (Abstract, p1146). More particularly, Williams teaches that specular microscopes allow for the assessment of corneal epithelium over age and pathological conditions, and estimate endothelial cell counts (p1146, column 1-2).
Therefore, a person of ordinary skill in the art would be motivated to modify the method of Lindstrom and use a specular microscope specifically because it would be useful for more precisely assessing corneal morphology. Furthermore, because Williams teaches that specular microscopes can assess corneas in vitro, it could be done with predictable results and a reasonable expectation of success.
	Therefore, the combined teachings of Lindstrom and Williams renders the invention unpatentable as claimed.

Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 517-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1631                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632